FILED
                             NOT FOR PUBLICATION                             APR 12 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANCISCO C. CAYETANO,                            No. 08-70889

               Petitioner,                        Agency No. A070-085-038

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Francisco C. Cayetano, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence findings of fact, including adverse credibility determinations,

Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001), and deny the petition for

review.

      Substantial evidence supports the agency’s adverse credibility determination

because Cayetano admitted his original asylum application was not truthful

regarding the incident that allegedly prompted his persecutors to abduct and

threaten him. See Kaur v. Gonzales, 418 F.3d 1061, 1066-67 (9th Cir. 2005) (lying

on an asylum application is an “indication of dishonesty”); Don v. Gonzales, 476
F.3d 738, 741-42 (9th Cir. 2007) (discrepancies “regarding the event that allegedly

spurred [the persecutors] to threaten [petitioner] goes to the heart of his persecution

claim and is not trivial”). In the absence of credible testimony, Cayetano’s asylum

and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                           2                                    08-70889